DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
First Action Interview
Regarding the interview held on 01/26/2022 with Attorney Kevin Rollins (see PTO-413 Interview Summary), an agreement was reached with respect to the proposed amendments overcoming the current cited prior art. The amendments have not been entered and therefore the examiner sends the current Non-Final Rejection. 

Specification


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the product of the user-item matrix…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends to amend claim 8 to depend from claim 7 to overcome the rejection. For examination purposes, the Examiner interprets claim 8 to depend from claim 7. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because of the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed towards a computer-readable storage media where these storage mediums include statutory and non-statutory categories such as signals per se. Examiner recommends amending the claims to recite “non-transitory computer readable storage media” to overcome the rejection.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2017/0289594) in view of Lewis et al (US 2017/0048184).
Regarding claim 1, James teaches a digital medium environment to provide digital content recommendations to client device users, a method implemented by a computing device,  (paragraph 0047 -  the affinity score can be based on whether the user has viewed the video, has shared the video (e.g., in a social networking post), has subscribed to a collection of media content associated with the video, has endorsed a collection of media content associated with the video, has commented on the video, has viewed other videos determined to be similar (e.g., created by the same entity, related to a similar topic, and/or similar in any other suitable manner) to the identified video) detecting, by the computing device, an association between a first attribute of the plurality of attributes and metadata included in a first set of digital content items of a catalog of digital content items (paragraph 0054 - In some embodiments, process 400 can determine that previously viewed content and/or groups the user belongs to are related to the video based on any suitable information, such as metadata associated with the content and/or the video, titles associated with the content and/or groups, names of creators of the previously viewed content, and/or any other suitable information).
James does not teach generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata; and providing, by the computing device via a network, the at least one recommendation to a client device.
Lewis teaches generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata (paragraph 0086 - the ranking component 502 can rank videos having content characteristics (e.g., based on metadata associated therewith regarding a title of the video, a genera of the video, a length of the video, a channel associated with the video, semantic content of the video, actors appearing in the video, an artist associated with the video, etc, Figure 2, 212 - smartphone showing recommended videos: if a recommended video is displayed, a recommendation is therefore generated); and providing, by the computing device, the at least one recommendation to a client device (Figure 2, 212 - smartphone showing recommended videos).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of user affinity scores for a plurality of attributes of digital content and identifying a first set of digital content items associated with a first attribute from James to include generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata; and providing, by the computing device via a network, the at least one recommendation to a client device as taught by Lewis. It would be advantageous to make the combination so the user will scan through the suggested content items that are deemed the best candidates first before reaching lower ranked candidate content items as taught by Lewis (paragraph 0081).
Regarding claim 2, James teaches wherein the subset of the first set of digital content items includes at least one digital content item that has not been consumed by the client device users ([0026] - Additionally or alternatively, in some embodiments, a group of user indicators can indicate users with whom the user viewing user interface 100 may want to share the corresponding video (e.g., group of user indicators 108)).
Regarding claim 3, James does not teach generating a justification for the at least one recommendation; and providing the justification to the client device with the at least one recommendation. 
(paragraph 0089 - For example a source recommendation might be "This video is recommended because both you and John liked `The fox and the hound`" or "This video is recommended because John shared `Red fish blue fish` with you and Tyler." This recommendation source can be any public user behavior from the participants that relates to the content item and had a positive effect on the likelihood of recommendation of that content item)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James to include generating a justification for the at least one recommendation; and providing the justification to the client device with the at least one recommendation as taught by Lewis. It would be advantageous to make the combination to increase the likelihood that the user will interact with the content such as sharing it in group conversations as taught by Lewis (paragraph 0089).
Regarding claim 4, James does not teach wherein the justification includes a human-interpretable explanation describing why the at least one recommendation is provided to the client device. 
Lewis teaches wherein the justification includes a human-interpretable explanation describing why the at least one recommendation is provided to the client device ([0089] - For example a source recommendation might be "This video is recommended because both you and John liked `The fox and the hound`" or "This video is recommended because John shared `Red fish blue fish` with you and Tyler." This recommendation source can be any public user behavior from the participants that relates to the content item and had a positive effect on the likelihood of recommendation of that content item))

	Claims 18 is rejected using similar reasoning seen in the rejection of claim 1 due to reciting similar limitations but directed towards a computer-readable storage media.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (2017/0289594) in view of Lewis et al (2017/0048184) as applied to claim 1 above, and further in view of Cheng et al (2018/0276542).
Regarding claim 5, James in view of Lewis does not teach further comprising: ranking the first set of digital content items based on dot products of a latent factor vector of the client device and latent factor vectors of the first set of digital content items.
Cheng teaches further comprising: ranking the first set of digital content items based on dot products of a latent factor vector of the client device and latent factor vectors of the first set of digital content items (paragraph 0048 – “calculating a recommendation result according to the target article latent vector and the target user latent vector includes calculating a dot product of the target article latent vector and the target user latent vector”). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the rejection of claim 1 to include ranking the first set of digital content items based on dot products  (paragraph 0004).
Regarding claim 6, James in view of Lewis does not teach further comprising wherein the latent factor vectors of the first set of digital content items are extracted from a user-item matrix using matrix factorization.
Cheng teaches wherein the latent factor vectors of the first set of digital content items are extracted from a user-item matrix using matrix factorization (paragraph 0047 – “the article content information of the at least one article and score information of the at least one user for the at least one article may be obtained. Optionally, the score information may be in a form of a matrix. Subsequently, the article content information and the user score information are encoded using the article neural network and the user neural network respectively to obtain the target article latent vector corresponding to the at least one article and the target user latent vector corresponding to the at least one user”, paragraph 0004 – “implicit information of a user and implicit information of an article are obtained by means of matrix factorization”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the rejection claim 1 to include wherein the latent factor vectors of the first set of digital content items are extracted from a user-item matrix using matrix factorization as taught by Cheng. It would be advantageous to make the combination because researches show that collaborative filtering-based recommendation usually has higher accuracy than content-based recommendation  (paragraph 0004).

Claim 7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (2017/0289594) in view of Lewis et al (2017/0048184) and Lifar et al (2018/0075137) 
Regarding claim 7, James in view of Lewis does not teach wherein the user affinity scores are based on a product of a user-item matrix and an item-attribute matrix.
	Lifar teaches wherein the user affinity scores are based on a product of a user-item matrix and an item-attribute matrix (paragraph 0019 - a plurality of user rating vectors are received from a plurality of client devices and aggregated into a rating matrix that is factorized into a user feature matrix and an item feature matrix, with the product of the user feature and item feature matrixes approximating the user rating matrix)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the rejection of claim 1 to include multiplying the user-item matrix and the item-attribute matrix; as taught by Lifar. It would be advantageous to make the combination to recommend content that the user may not be expressly interested in searching for as taught by Lifar (paragraph 0006). 
Claims 19 is rejected using similar reasoning seen in the rejection of claim 7 due to reciting similar limitations but directed towards a computer-readable storage media.
Regarding claim 10, James in view of Lewis does not teach wherein the user-item matrix is generated from a sparse user-item matrix and the user-item matrix also includes cells that indicate predicted strength-of-interaction measures of the client device users with the first set of digital content items.
 (paragraph 0019 - a plurality of user rating vectors are received from a plurality of client devices and aggregated into a rating matrix that is factorized into a user feature matrix and an item feature matrix, with the product of the user feature and item feature matrixes approximating the user rating matrix)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the rejection of claim 1 to include wherein the user-item matrix is generated from a sparse user-item matrix and the user-item matrix also includes cells that indicate predicted strength-of-interaction measures of the client device users with the first set of digital content items as taught by Lifar. It would be advantageous to make the combination to recommend content that the user may not be expressly interested in searching for as taught by Lifar (paragraph 0006). 

Claim 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (2017/0289594) in view of Lewis et al (2017/0048184), Lifar et al (2018/0075137), and further in view of Franceschini et al (US 9,483,580)
Regarding claim 8, James in view of Lewis and Lifar does not teach wherein determining the user affinity scores further includes: applying a Log-Likelihood Ratio to the multiplied matrices to compute the user affinity scores.
	Franceschini teaches wherein the user affinity scores are based on a Log-Likelihood Ratio applied to the product of the user-item matrix and the item-attribute matrix (Col 19, Lines 38-42 - the concept of log-likelihood ratios can be used to formally combine the two independent observations.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis and Lifar seen in the rejection of claim 7 to include wherein the user affinity scores are based on a Log-Likelihood Ratio applied to the product of the user-item matrix and the item-attribute matrix as taught by Franceschini. It would be advantageous to make the combination to recommend content that the user may not be expressly interested in searching for as taught by Lifar (paragraph 0006). Also, topics that a user has a lack of interest in, the affinity scores associated with those topics will be adjusted to reflect the lack of interest via subtraction in the log-likelihood domain resulting in more accurate recommendations as taught in Franceschini (Col 5, Lines 38-42).
Claim 20 is rejected using similar reasoning seen in claim 8 due to reciting similar limitations but directed towards a computer-readable storage media.

Claims 9, 11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2017/0289594) in view of Lewis et al (US 2017/0048184) and Takeuchi et al (US 2008/0201287).
Regarding claim 9, James in view of Lewis does not teach wherein the user-item matrix includes cells that indicate strength-of-interaction measures of the client device users with the first set of digital content items.
Takeuchi teaches wherein the user-item matrix includes cells that indicate strength-of-interaction measures of the client device users with the first set of digital content items (paragraph 0034 - This data is called the user/item matrix 201. A user 202 is shown in the line direction and the item 203 as shown along the row direction and an index applied to each item and user is recorded here. A rating point 204 is recorded in each element of the matrix.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of user affinity scores for a plurality of attributes of digital content and identifying a first set of digital content items associated with a first attribute from James in view of Lewis to include the user-item and item-attribute matrix and how the user-item matrix shows how the user interacted with a content item as taught by Takeuchi. It would be advantageous to make the combination so the user can also find items that are not similar to the items the user has consumed as taught by Takeuchi (paragraph 0008).
Regarding claim 11,  James teaches In a digital medium environment to provide digital content recommendations to client device users, a system comprising: an affinity module implemented at least partially in hardware of at least one computing device to determine user affinity scores for a plurality of attributes of digital content (paragraph 0047 -  the affinity score can be based on whether the user has viewed the video, has shared the video (e.g., in a social networking post), has subscribed to a collection of media content associated with the video, has endorsed a collection of media content associated with the video, has commented on the video, has viewed other videos determined to be similar (e.g., created by the same entity, related to a similar topic, and/or similar in any other suitable manner) to the identified video); a collaborative filtering module implemented at least partially in the hardware of the at least one computing device to ) detecting, by the computing device, an association between a first attribute of the plurality of attributes and metadata included in a first set of digital content items of a catalog of digital content items (paragraph 0054 - In some embodiments, process 400 can determine that previously viewed content and/or groups the user belongs to are related to the video based on any suitable information, such as metadata associated with the content and/or the video, titles associated with the content and/or groups, names of creators of the previously viewed content, and/or any other suitable information).
James does not teach generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata; and providing, by the computing device via a network, the at least one recommendation to a client device.
Lewis teaches generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata (paragraph 0086 - the ranking component 502 can rank videos having content characteristics (e.g., based on metadata associated therewith regarding a title of the video, a genera of the video, a length of the video, a channel associated with the video, semantic content of the video, actors appearing in the video, an artist associated with the video, etc, Figure 2, 212 - smartphone showing recommended videos: if a recommended video is displayed, a recommendation is therefore generated); and providing, by the computing device, the at least one recommendation to a client device (Figure 2, 212 - smartphone showing recommended videos).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of user affinity scores for a plurality of attributes of digital content and identifying a first set of digital content items associated with a first attribute from James to include generating, by the computing device, at least one recommendation for a subset of the first set of digital content items based on the user affinity scores and additional associations detected between the plurality of attributes and the metadata; (paragraph 0081).
Takeuchi teaches the user affinity scores determined based on a user-item matrix and an item-attribute matrix (Figure 6, 601-609 shows the process of calculations & paragraph 0043 - FIG. 5 shows the data structure of the item/attribute database (DB) 111. The reference numeral 501 denotes the number n of the recorded items. The number for attribute 504 shown by attribute number 503 is recorded in item j of 502), the user-item matrix having cells that indicate strength-of-interaction measures of a client device user of the client device users with digital content items of a catalog of digital content items, the strength-of- interaction measures obtained from interaction data of the client device user that describes interactions of the client device user with the digital content items of the catalog of digital content items (paragraph 0034 - This data is called the user/item matrix 201. A user 202 is shown in the line direction and the item 203 as shown along the row direction and an index applied to each item and user is recorded here. A rating point 204 is recorded in each element of the matrix.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of user affinity scores for a plurality of attributes of digital content and identifying a first set of digital content items associated with a first attribute from James in view of Lewis to include the user-item and item-attribute matrix and how the user-item matrix shows how the user interacted with a content item as taught by Takeuchi. It would be advantageous to make the combination so the user can also find items that are not similar to the items the user has consumed as taught by Takeuchi (paragraph 0008).
Regarding claim 13, James teaches wherein the subset of the first set of digital content items includes at least one digital content item that has not been consumed by the client device users ([0026] - Additionally or alternatively, in some embodiments, a group of user indicators can indicate users with whom the user viewing user interface 100 may want to share the corresponding video (e.g., group of user indicators 108)).
Regarding claim 14, James in view of Lewis does not teach wherein the user-item matrix includes cells that indicate strength of interaction measures of a client device user of the client device users with the digital content items of the catalog and the item-attribute matrix includes cells that indicate associations between the plurality of attributes and the digital content items of the catalog.
Takeuchi teaches wherein the user-item matrix includes cells that indicate strength of interaction measures of a client device user of the client device users with the digital content items of the catalog and the item-attribute matrix includes cells that indicate associations between the plurality of attributes and the digital content items of the catalog (paragraph 0034 - This data is called the user/item matrix 201. A user 202 is shown in the line direction and the item 203 as shown along the row direction and an index applied to each item and user is recorded here. A rating point 204 is recorded in each element of the matrix.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of user affinity scores for a plurality of attributes of digital content and identifying a first set of digital content items associated with a first attribute from James in view of Lewis to include the user-item and item-attribute matrix and how the user-item matrix shows how the user interacted with a content item as taught by (paragraph 0008).

Regarding claim 16, James does not teach generating a justification for the at least one recommendation; and providing the justification to the client device with the at least one recommendation. 
Lewis teaches generating a justification for the at least one recommendation; and providing the justification to the client device with the at least one recommendation (paragraph 0089 - For example a source recommendation might be "This video is recommended because both you and John liked `The fox and the hound`" or "This video is recommended because John shared `Red fish blue fish` with you and Tyler." This recommendation source can be any public user behavior from the participants that relates to the content item and had a positive effect on the likelihood of recommendation of that content item)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James to include generating a justification for the at least one recommendation; and providing the justification to the client device with the at least one recommendation as taught by Lewis. It would be advantageous to make the combination to increase the likelihood that the user will interact with the content such as sharing it in group conversations as taught by Lewis (paragraph 0089).
Regarding claim 17, James does not teach wherein the justification includes a human-interpretable explanation describing why the at least one recommendation is provided to the client device. 
([0089] - For example a source recommendation might be "This video is recommended because both you and John liked `The fox and the hound`" or "This video is recommended because John shared `Red fish blue fish` with you and Tyler." This recommendation source can be any public user behavior from the participants that relates to the content item and had a positive effect on the likelihood of recommendation of that content item))
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James to include wherein the justification includes a human-interpretable explanation describing why the at least one recommendation is provided to the client device as taught by Lewis. It would be advantageous to make the combination so the method can be implemented on a real time embodiment such as messaging service and the video recommendation can be shared with users on the messaging service as taught by Lewis. 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2017/0289594) in view of Lewis et al (US 2017/0048184) and Takeuchi et al (US 2008/0201287) in further view of in view of Cheng et al (2018/0276542).
Regarding claim 12, James in view of Lewis does not teach further comprising: ranking the first set of digital content items based on dot products of a latent factor vector of the client device and latent factor vectors of the first set of digital content items.
Cheng teaches further comprising: ranking the first set of digital content items based on dot products of a latent factor vector of the client device and latent factor vectors of the first set (paragraph 0048 – “calculating a recommendation result according to the target article latent vector and the target user latent vector includes calculating a dot product of the target article latent vector and the target user latent vector”). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the rejection of claim 1 to include ranking the first set of digital content items based on dot products of a latent factor vector of the client device and latent factor vectors of the first set of digital content items as taught by Cheng. It would be advantageous to make the combination because researches show that collaborative filtering-based recommendation usually has higher accuracy than content-based recommendation does since collaborative filtering-based recommendation directly targets a recommendation task as taught by Cheng (paragraph 0004).
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2017/0289594) in view of Lewis et al (US 2017/0048184) and Takeuchi et al (US 2008/0201287) in further view of in view of Franceschini et al (US 9,483,580)
Regarding claim 15, James in view of Lewis does not teach wherein determining the user affinity scores further includes: applying a Log-Likelihood Ratio to the multiplied matrices to compute the user affinity scores.
	Franceschini teaches wherein the user affinity scores are based on a Log-Likelihood Ratio applied to the product of the user-item matrix and the item-attribute matrix (Col 19, Lines 38-42 - the concept of log-likelihood ratios can be used to formally combine the two independent observations.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of James in view of Lewis seen in the Col 5, Lines 38-42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166